Name: Commission Implementing Regulation (EU) 2018/939 of 26 June 2018 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Cidre ContentinÃ¢ /Ã¢ ContentinÃ¢ (PDO))
 Type: Implementing Regulation
 Subject Matter: consumption;  regions of EU Member States;  Europe;  marketing;  beverages and sugar
 Date Published: nan

 3.7.2018 EN Official Journal of the European Union L 166/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/939 of 26 June 2018 entering a name in the register of protected designations of origin and protected geographical indications (Cidre Contentin/Contentin (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Cidre Cotentin/Cotentin was published in the Official Journal of the European Union (2). (2) By letter of 16 November 2016, the French authorities notified the Commission that, under Article 15(4) of Regulation (EU) No 1151/2012, a transitional period ending on 15 November 2026 had been granted to the limited liability agricultural holding (EARL) La VallÃ ©e des Pommiers, 17, bis hameau Les Mesles, 50340 Bricquebosq, and to the limited liability company (SARL) Cidrerie Le pÃ ¨re Mahieu, 17, bis hameau Les Mesles, 50340 Bricquebosq, which are established on their territory, and meet the conditions of the above article, in accordance with the order of 14 October 2016 on the protected designation of origin Cidre Contentin/Contentin, published on 22 October 2016 in the Official Journal of the French Republic. During the national opposition procedure, these operators, who had been legally marketing Cidre Contentin/Contentin continuously for at least five years prior to submission of the application, lodged an objection. (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Cidre Contentin/Contentin should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Cidre Contentin/Contentin (PDO) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.8 as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to the order of 14 October 2016 on the protected designation of origin Cidre Contentin/Contentin (PDO), published on 22 October 2016 in the Official Journal of the French Republic, under Article 15(4) of Regulation (EU) No 1151/2012, to operators meeting the conditions set out in that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 39, 2.2.2018, p. 33. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).